Case 1:17-cv-01343-ILG-RML Document 27 Filed 03/28/19 Page 1 of 1 PageID #: 100
 Case l:17-cv-01343-ILG-RML Document 26 Filed 03/26/19 Page 1 of 1 PagelD #: 99

  Morgan Lewis
  Brendan T. Killeen
  Partner
  +1.212.309.6712
  brendan.kiIleen@morganlewis.com


  March 26,2019

  VIAECF

 Hon. I. Leo Giasser, District Judge
 United States District Court, Eastern District of New York
 225 Cadman Plaza East, Courtroom 8B South
 Brooklyn, New York 11201

  Re:      Delta Air Lines, Inc. v. Department ofConsumer Affairs, City ofNew York, et at...
           Civil Action No. l:17-cv-01343-ILG-RML

  Dear Judge Giasser:

         We represent Plaintiff Delta Air Lines, Inc. in the above-referenced matter. We write
 jointly with Defendants the New York City Department of Consumer Affairs and Lorelei Salas
 pursuant to Rule IV of Your Honor's Individual Motion Practices and Rules to respectfully
 propose a briefing schedule for the Parties' anticipated Motions for Summary Judgment. The
 Parties have jointly agreed as follows, subject to the Court's approval:

        1. Plaintiff will file its Motion for Summary Judgment by May 22,2019;

      2. Defendants will file their Opposition to Plaintiffs Motion for Summary Judgment and/or
         Cross-Motion for Summary Judgment by July 3, 2019;

      3. Plaintiff will file its Reply in Further Support of its Motion for Summary Judgment
         and/or Opposition to Defendants' Motion for Summary Judgment by August 7,2019; and

      4. Defendants will file their Reply in Further Support of their Motion for Summary
         Judgment by August 28, 2019.

 Thank you for your consideration.

  Respectfully submitted,

 /s/Brendan T. Killeen
  Brendan T. Killeen                                                                       6^
 cc: All counsel of record (via ECF)




                                                    Morgan, Lewis & Bocklus llp

                                                    101 Park Avenue
                                                    New York, NY 10178-0060       O +1.212.309.6000
                                                    United States                 O +1.212.309.6001
